Exhibit 10.27
 
ADVANCED ENVIRONMENTAL RECYCLING TECHNOLOGIES, INC.
_____________________
 
Key Employee Incentive Plan
for Transaction Bonuses
 
As Amended and Restated on March 16, 2017
_____________________
 
1. Effective Date and Term. This Key Employee Incentive Plan for Transaction
Bonuses (the “Plan”) of Advanced Environmental Recycling Technologies, Inc. and
its subsidiaries (together, the “Company”) is effective on the date (the
“Effective Date”) of the Plan’s approval by the Board of Directors of the
Company (the “Board"), and shall consist of the opportunity for each Participant
(as determined pursuant to Section 2 below) to receive two payments
(collectively, a “Bonus”) pursuant to the terms and conditions set forth herein
to the extent vested. The Plan shall remain in effect until the payment of all
Bonuses that become payable hereunder; subject to any earlier termination
pursuant to Section 6(k) below.
 
2. Participants Covered. Each person listed on Exhibit A (subtitled “Initial
Participants and Bonus Amounts”) shall become a participant in the Plan as of
the Effective Date, provided that such person executes a “Notice of Acceptance”
substantially in the form attached as Exhibit B within 14 days after receiving
such form from the Company (thereby becoming a “Participant”). With respect to
the Bonus otherwise payable to a Participant whose cessation of employment or
other actions result in a forfeiture of Plan participation, the “Committee” (as
defined in Section 6(a) below) may elect to add participants to the Plan after
the Effective Date, and any such additional participant shall be considered to
be a Participant as of the date specified by the Committee in a written notice
setting forth for the individual the terms and conditions (including the bonus
applicable from Exhibit A) associated with his or her participation in the Plan,
provided that such person executes a “Notice of Acceptance” substantially in the
form attached as Exhibit B within 14 days after receiving such form from the
Company. Unless otherwise granted to a different or new Participant, the Bonus
allocated to a Participant whose employment is terminated or who otherwise
forfeits his or her Plan participation (except as set forth in Section 3 below)
shall be extinguished in its entirety and be property of the Company and its
stakeholders. In connection with the consummation of a Transaction, to the
extent of any Unallocated Bonus Percentage as set forth on Exhibit A or unvested
Bonus Percentage held by any Participant, the Company shall allocate such
Percentage among the remaining employee Participants employed at the time of
such Transaction as determined in the Company’s sole discretion.
 
3. Bonus Payments. To motivate and reward Participants for contributing to a
successful “Transaction” (as defined in Section 3(a) below) and as an incentive
for Participants to abide by certain restrictive covenants (including
post-termination non-compete, non-solicitation, and non-use or disclosure of a
purchaser’s confidential information) in employment agreements between each
Participant and the Company or the purchaser or an affiliate, which will go into
effect as of or immediately following the Transaction (the “Restricted
Covenants”), the Plan offers them the opportunity to earn Bonuses, in amounts
that are determined pursuant to Section 3(b) below, and that are paid in
accordance with Section 3(c) below to those Participants who meet the
requirements set forth herein. Aside from Bonuses paid hereunder, no other
benefits shall be payable pursuant to this Plan. A Participant shall forfeit all
rights under the Plan and shall not receive any Bonus if, prior to a
Transaction, the Participant’s employment with the Company ceases for any reason
(other than Participant’s death, permanent disability or permanent retirement
from full time employment, in which case the Participant shall keep its rights
under the Plan to the extent vested).
 

 
 
 
(a) “Transaction” means the sale or other disposition, in one or a series of
transactions, of (i) all or substantially all of the assets of the Company, or
(ii) at least 60% of the voting equity interests in the Company. If the Company
engages in a series of sale or disposition transactions, then the occurrence of
a Transaction shall be determined on the basis of all transactions in the series
collectively, and shall be deemed to occur upon the closing of the last
transaction after which substantially all of the assets of the Company and/or
such voting equity interests have been sold or otherwise disposed of.
Notwithstanding the foregoing, a “Transaction” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
voting equity interests of the Company immediately prior to such transaction or
series of transactions continue to own the majority of the equity interests in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.
 
(b) Bonus Calculation. In the event of a Transaction but subject to the terms
and conditions set forth in this Section 3, each Participant shall be entitled
to receive a Bonus (payable in two installments as described in Section 3(c)
below) in an amount equal to the Participant’s applicable Bonus percentage to
the extent vested that is set forth in Exhibit A for the Participant multiplied
by the applicable Bonus Pool Amount:
 
Enterprise Value of Transaction
Bonus Pool Amount
Below $65,000,000
$0
Equal to or greater than $65,000,000
$2,000,000
For each dollar above $65,000,000
10% of such increment (in addition to the $2,000,000 above)

 
For purposes of this Agreement, “Enterprise Value” means the value of any cash
and securities that the Company or its stakeholders (including its lenders)
actually receive at the time of consummation of such Transaction (i.e., such
value is determined net of any and all fees (including management fees) and
expenses); provided that any additional cash or securities sale proceeds
actually received within five (5) years after the closing (e.g. earnouts, equity
and escrows that has been converted into cash or securities proceeds) shall be
included in the calculation of Enterprise Value and any increase to the Bonus
will paid to Executive within five (5) business days after receipt thereof by
the stakeholders; provided further , any equity of the buyer granted to the
Company or its stakeholders may be valued by the Committee in its sole
discretion as of the consummation of a Transaction and included at such time in
the calculation of Enterprise Value. With respect to any mergers, acquisitions,
divestitures and/or similar business combinations directly relating to the
Company, the Enterprise Value targets shall be equitably adjusted by the
Company. The Enterprise Value target above (i.e. $65,000,000) shall be adjusted
upward for each additional dollar of equity or principal amount of debt invested
in the Company by its affiliates on or after the Effective Date of the Plan.
 
For example, if the Enterprise Value: is (i) $64,000,000, no Bonus shall be
paid, (ii) $65,000,000, the aggregate Bonus Pool Amount shall be $2,000,000 and
(iii) $100,000,000, the aggregate Bonus Pool Amount shall be $5,500,000.
 

 
 
 
(c) Payment of Bonuses. On or within ten (10) business days after the
consummation of a Transaction, the Company shall make a payment to each
Participant who is employed in good standing on such date. The payment shall
consist of the same proportional amount of cash and securities received by the
Company’s stakeholders in the Transaction; provided that if the Participant is
unable to receive such securities pursuant to applicable law, the Company shall
value such securities and instead make a payment of cash in lieu thereof. The
amount of such payment will equal one-half (50%) of the Bonus determined for the
Participant under Section 3(b) above. The Company (or the successor in a
Transaction) shall pay the remaining (50%) of the Participant’s Bonus within the
ten-day period beginning sixty (60) days after the consummation of the
Transaction, provided that either the Participant is employed in good standing
on such sixtieth (60th) day after the Transaction or such Participant’s
employment was terminated after the consummation of the Transaction by the
Company (or the successor in a Transaction) without Cause beforehand.
Notwithstanding the foregoing, a Participant shall not qualify to receive a
Bonus payment unless, on or before the first date for its payment pursuant to
the foregoing terms and conditions, such Participant shall have executed and not
revoked (and the time period for revocation shall have lapsed) a general release
of claims in the form provided by the Company. If a Participant fails to qualify
for receipt of a Bonus payment, such Participant shall forfeit all rights under
the Plan, and no Bonus shall be payable to such Participant.
 
(d) “Cause” means (i) the Participant’s act or acts of personal dishonesty,
incompetence, willful misconduct, gross negligence or breach of fiduciary duty,
(ii) the Participant’s commission (plea of Nolo Contendere) of a crime
constituting a felony (or a crime or offense of equivalent magnitude in any
jurisdiction), crime involving moral turpitude or his or her willful violation
of any other law, rule, or regulation (other than a traffic violation or other
misdemeanor offense or violation outside of the course of employment that in no
way adversely affects the Company or its reputation or the ability of the
Participant to perform his or her employment related duties or to represent the
Company), (iii) the material breach by the Participant of any applicable written
policy of the Company, (iv) refusal by Participant to perform the lawful duties
assigned to him or her by the Company, or (v) the commission of any other act or
omission involving theft, dishonesty, disloyalty or fraud with respect to the
Company or any of its customers or suppliers; provided that, with respect to any
Participant who is party to an employment agreement with the Company or a
subsidiary or affiliated company, “Cause” shall have the meaning specified in
such Participant’s employment agreement. The determination as to whether “Cause”
has occurred shall be made by the Committee, which shall have the authority to
waive the consequences under the Plan of the existence or occurrence of any of
the events, acts, or omissions constituting “Cause.” The foregoing definition
does not in any way limit the Company’s ability to terminate a Participant’s
employment at any time, and the term “Company” will be interpreted herein to
include any subsidiary, affiliate, or successor thereto, if appropriate.
Furthermore, a Participant’s employment shall be deemed to have terminated for
Cause within the meaning hereof if, at any time (whether before, on, or after
termination of the Participant’s employment), facts or circumstances are
discovered that would have justified a termination for Cause.
 
4. Forfeiture of Bonus. Participant agrees to repay the Company all or a
prorated amount of the Bonus within 30 days of any decision by a court or
arbitrator that Participant has violated the Restricted Covenants, with the
repayment amount equal to: (i) the entire Bonus if such violation occurs prior
to the sixtieth (60th) day following the Transaction, (ii) if the violation of
the Restricted Covenants occurs on or after the sixtieth (60th) day following
the Transaction and before the termination of the Participant’s employment with
the Company, two-thirds (2/3) of the Bonus; or (iii) if the violation of the
Restricted Covenants occurs after the sixtieth (60) day following the
Transaction and after the Participant’s termination of employment with the
Company, two-thirds (2/3) of the Bonus multiplied by a fraction, the numerator
of which is the number of full or partial months remaining in the Participant’s
covenant not to compete at the time of the Participant’s violation of the
Restricted Covenants and the denominator of which is the total number of months
post-termination of employment in the Participant’s covenant not to compete. Any
repayment of the consideration for the Bonus is in addition to any other remedy
to which the entity seeking to enforce the Restricted Covenants may be entitled.
 

 
 
 
5. Section 409A. Each payment due under this Plan shall be considered to be a
separate payment for purposes of Section 409A of the Internal Revenue Code of
1986 (as amended from time to time, the “Code”), and all such payments are
intended to be short-term deferrals that are exempt from Section 409A. The
Committee shall interpret and administer the Plan accordingly, and shall have
complete discretion to make any determination and to take any determination that
avoids any violation of Section 409A.
 
6. Miscellaneous.
 
(a) Administration. The Company, acting by its Board or a Compensation Committee
appointed by such Board (in either case, the “Committee”), shall administer the
Plan, shall in such capacity be responsible for the general administration and
management of the Plan, and shall have all powers and duties necessary to
fulfill its responsibilities, including the discretion to determine all
questions relating to the eligibility of employees to collect Bonuses, and the
calculation and payment of all such Bonuses. The Committee shall accordingly
have the discretion to interpret or construe ambiguous, unclear, or implied (but
omitted) terms in any fashion the Committee deems to be appropriate in its sole
and absolute discretion, to revise any form associated with this Plan in any
manner that the Committee determines to be appropriate, and to make any findings
of fact needed in the administration of the Plan. The validity of any such
interpretation, construction, decision, or finding of fact shall not be given de
novo review if challenged in court, by arbitration, or in any other forum, and
shall instead be upheld unless clearly arbitrary or capricious. The Committee’s
prior exercise of discretionary authority shall not obligate it to exercise its
authority in a like fashion thereafter. Unless arbitrary and capricious, all
actions taken and all determinations made by the Committee shall be final and
binding on all persons claiming any interest in or under the Plan.
 
(b) Manner of Payment, and Tax Withholding. Any amounts payable under this Plan
shall be paid to Participants in the same manner as they receive regular payroll
(or by mail to the last known address of any Participant whose employment has
terminated). The Company will deduct from any Bonus payment all required
withholdings for state, federal, and local employment, income, payroll, or other
taxes. The Company shall pay all Bonuses out of its general assets. Nothing
contained in this Plan shall constitute, or be treated as creating, a trust or
create any fiduciary relationship. The Company shall be under no obligation to
segregate any assets for the purpose of providing Bonuses under the Plan and no
person or entity which is entitled to payment under the terms of the Plan shall
have any claim, right, security interest, or other interest in any fund, trust,
account, insurance contract, or asset of the Company. To the extent that a
Participant or any other person acquires a right to receive any Bonus under the
Plan, such right shall be limited to that of a recipient of an unfunded,
unsecured promise to pay amounts in the future and the Participant's (or other
person's) position with respect to such amounts shall be that of a general
unsecured creditor of the Company.
 

 
 
 
(c) No Right to Continued Employment. Nothing contained in this Plan shall be
construed as a guarantee or right of any Participant to be continued as an
employee of the Company or its successors, or as a limitation of their right to
terminate the employment of any Participant for any or no reason.
 
(d) Governing Law. This Plan shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware, without reference to conflict
of law principles which would require application of the law of another
jurisdiction (except to the minimum extent that the law of the State of Delaware
specifically and mandatorily requires otherwise).
 
(e) Dispute Resolution. Each of the parties agrees that any dispute between the
parties regarding this Agreement shall be resolved only in the courts of the
State of Delaware or the U.S. District Court of Delaware, and the appellate
courts having jurisdiction of appeals in such courts. Without limiting the
generality of the foregoing, each of the Company and the Participants hereto
irrevocably and unconditionally (a) submits for himself or itself in any
proceeding relating to this Plan, or for the recognition and enforcement of any
judgment in respect thereof (a “Proceeding”), to the exclusive jurisdiction of
the courts of the State of Delaware, the U.S. District Court of Delaware, and
appellate courts having jurisdiction of appeals from any of the foregoing, and
agrees that all claims in respect of any such Proceeding shall be heard and
determined in such courts; and (b) consents that any such Proceeding may and
shall be brought in such courts and waives any objection that he or it may now
or thereafter have to the venue or jurisdiction of any such Proceeding in any
such court or that such Proceeding was brought in an inconvenient court and
agrees not to plead or claim the same.
 
(f) Notices. All notices, requests, demands and other communications required or
permitted to be given under this Plan shall be in writing and shall be deemed
given (i) when personally delivered to the recipient (provided a written
acknowledgement of receipt is obtained), (ii) one (1) business day after being
sent by a nationally recognized overnight courier (provided that a written
acknowledgement of receipt is obtained by the overnight courier) or (iii) four
(4) business days after mailing by certified or registered mail, postage
prepaid, return receipt requested, to the party concerned at the address
indicated below (or such other address as the recipient shall specify by ten
days’ advance written notice given in accordance with this paragraph (e):
 
To the Company:
 
Advanced Environmental Recycling Technologies, Inc.
               914 N. Jefferson Street
Springdale, Arkansas 72764
Attention: Chief Executive Officer
 
With a copy to:
 
Paul Hastings LLP
71 S. Wacker Drive, 45th Floor
                                            Chicago, IL 60606
Attention: Amit Mehta
 

 
 
 
and
 
HIG Capital, LLC
500 Boylston, Suite 1350
Boston, MA 02116
Attention: Michael Phillips and Todd Ofenloch
 
To the Participant: The last address shown in the Company’s records.
 
(g) Successors and Assigns. The Company shall be entitled to assign this Plan to
a purchaser of all or substantially of the Company’s assets; provided, however,
such assignment shall not relieve the Company of its obligations under the Plan.
Except as provided Section 6(i) below, no rights or benefits under this Plan may
be assigned by any Participant without the Company’s (or its assignee’s) prior
written consent.
 
(h) Anti-alienation Clause. No payment under the Plan may be anticipated,
assigned (either at law or in equity), alienated, or subject to attachment,
garnishment, levy, execution or other legal or equitable process whether
pursuant to a “qualified domestic relations order” as defined in Section 414(p)
of the Code or otherwise.
 
(i) Beneficiary Designation. A Participant may from time to time designate, in
the manner specified by the Company, a beneficiary to receive in the event of
the Participant’s death any payment due under the Plan. In the event that there
is no properly designated beneficiary living at the time of a Participant’s
death, his benefit hereunder shall be paid to his or her estate.
 
(j) Effect on Other Plans and Bonus Rights. The Bonuses provided under the Plan
supersede any bonus or other incentive compensation that is otherwise payable by
the Company in connection with any Transaction, including any stock option
agreements to the extent not vested provided by the Company to any Participant.
By accepting the terms of this Plan and becoming a Participant, any stock option
agreement (to the extent not vested) executed by a Participant is automatically
terminated in full.
 
(k) Amendment and Termination. The Board or the Committee may amend this Plan
any time and from time to time, and may terminate this Plan at any time;
provided that any amendment, or termination other than pursuant to the following
clause, that adversely and materially affects a Participant will be subject to
the Participant’s written consent thereto.
 
(l) Adjustments. In the event of a reorganization, recapitalization,
acquisition, divestiture or other material change to the capital structure of
the Company, the Board or the Committee, in order to prevent the dilution or
enlargement of rights under this Plan, shall consider in good faith any
adjustments to the Plan as may be determined to be appropriate and equitable.
 
 
 
IN WITNESS WHEREOF, the Company’s Board has caused this Plan to be adopted as of
the Effective Date.
 
 

Exhibit 10.27
 
Exhibit A
 
ADVANCED ENVIRONMENTAL RECYCLING TECHNOLOGIES, INC.
 
KEY EMPLOYEE INCENTIVE PLAN
 
FOR TRANSACTION BONUSES
 
______________________________
 
“Initial Participants and Bonus Percentages”
 
As of March 16, 2017
 
______________________________
 
 
 
Name
 
Title
 
Bonus Percentage*
 
Tim Morrison
 
CEO
 
28.0%
 
Randall Gottlieb
 
President
 
17.0%
 
Brian Hanna
 
CFO
 
17.0%
 
Brent Gwatney
 
SVP of Sales
 
15.0%
 
Stormy Luttrell
 
Director of Purchasing and Logistics
 
3.0%
 
Mary Jones
 
Controller
 
6.0%
 
Rich Shields
 
VP Operations
 
8.0%
 
Gary Hobbs
 
Sr. Engineer R&D
 
6.0%
 
Unallocated
 
 
0.0%
 
 
 
100.0%
 

 
 
 
*This column lists the aggregate bonus percentage that is payable in two
installments in accordance with the Plan subject to vesting as set forth in the
Notice of Acceptance.
 
NOTE: Actual payments will be calculated based on the terms and conditions of
the Plan.
 
 
 

Exhibit 10.27
 
Exhibit B
 
ADVANCED ENVIRONMENTAL RECYCLING TECHNOLOGIES, INC.
 
“Notice of Acceptance”
 
_________, 2017
 
[Participant’s Name]
[Address]
 
Subject: AERT Key Employee Incentive Plan
   for Transaction Bonuses
 
Dear _______:
 
We are pleased to provide you with this “Notice of Acceptance” pursuant to the
terms and conditions of our Key Employee Incentive Plan for Transaction Bonuses
(the “Plan”). This letter constitutes our offer to have you participate in the
Plan according to its terms and conditions. A copy of the Plan is enclosed for
your reference.
 
If you want to accept this offer for Plan participation, you must execute the
acceptance below and return this form to the Company, within the next 14 days,
using the enclosed stamped envelope. If you fail to reply within this time
frame, you will not be entitled to participate in the Plan.
 
Pursuant to, and subject to the terms and conditions of, the Plan, the amount of
the bonus that you may become entitled to receive will equal __% of the Bonus
Pool Amount multiplied by your vested percentage as set forth in the immediately
following paragraph (which the aggregate amount would be payable in two
installments in accordance with the Plan).
 
Your vested percentage will equal 100% if and only if you have been continuously
employed through the last full month prior to a consummation of a Transaction.
 
The Bonuses provided under the Plan supersede any bonus or other incentive
compensation that is otherwise payable by the Company in connection with any
Transaction, including any stock option agreements provided by the Company to
any Participant. By accepting the terms of this Plan and becoming a Participant,
any stock option agreement (to the extent not vested) executed by a Participant
is automatically terminated in full.
 
Should you have any questions, please contact _____________.
 
Best regards,
 
 
* * *
 
ACCEPTED this __ day of __________, 2017, by the undersigned, who hereby
acknowledges having had a fair, adequate, and satisfactory opportunity to
consider the Plan’s terms and conditions, and to consult with personal legal
counsel before signing below.
 
Your Signature: _______________________________
 
Your Printed Name: ___________________________________
 
 
 
 
 

